This is a proceeding for a mandamus to compel the defendant municipal corporation to appoint an arbiter, in accordance with its ordinances and charter, to assess the damages claimed by the plaintiff for the additional servitude imposed upon certain streets, the fee of which was alleged to be in the plaintiff. There seems to have been no question as to the facts, as no issues were submitted or asked to be submitted to the jury. The court held as a conclusion of law that the defendant should appoint an arbitrator, as prayed in the complaint.
The essential facts appear as follows:
(352)   The plaintiff, about 1881, bought a large body of land, lying east of William Street and north of the extension of Ashe Street, which is now situated on what is known as the extension of Ashe Street, Daisy Street, Parsonage Street and Gardner Street, including the land on which said Daisy Street, Parsonage Street and Gardner Street run, and including land on which the extension of Ashe Street runs to the Big Ditch, excepting about one-third of said street, lying on the south of said street. The eastern limits of the city of Goldsboro, at that time and up to the year 1895, were 300 feet from the eastern limit of William Street. After the purchase of said land, the plaintiff had the same surveyed and platted, and in such survey streets were laid off and clearly defined, and the land adjoining said streets was divided into lots. Said lots were offered for sale by the plaintiff, as defined in said survey, and the same were sold and conveyed by the plaintiff for value to different parties. All of said lands described in the complaint have since then been sold off and conveyed in lots by the plaintiff, except so much thereof as is embraced in said streets, and in the deeds conveying the lots the streets are designated and called for. Since the survey and since the conveyance of the lots, all of the land has been embraced within the corporate limits of the city, which provides for its citizens electric lights and water, as it isits duty to do, and the owners of the lots, the grantees of the plaintiff or purchasers from such grantees, have petitioned the defendant to furnish them water and lights. Upon consideration of the petition, and being advised that the conduct of the plaintiff was a dedication of said streets to the public, the defendant has taken possession of said streets in order that it may perform its duty to its citizens and furnish water and lights to the owners of said lots.
The plaintiff contends that he dedicated the said streets as "suburban" and not as "urban" ways, and that therefore he is entitled to compensation *Page 273 
for any additional servitude imposed upon said streets, other than their use as county roads. We see no merit in this contention, either in law or in fact. It was evidently the intention of the      (353) plaintiff not to open a road for the convenience of the neighborhood, but, as stated in his complaint, to lay off and open up streets for the purpose of giving the purchasers of said lots the right of way over the same. In other words, he opened streets to induce parties to purchase the lots, which they would not have done had not the streets been opened. While he may have retained the fee of the streets, inasmuch as he did not convey it to any one, he could not have expected any personal benefit therefrom, as he now is not even an abutting owner, as appears from the record. He was fortunate in being able to dispose of all his lots at prices presumable satisfactory to himself. This, which would otherwise have been impossible, he was enabled, to do by opening the streets in controversy, and he should not now be heard to assert any ownership in said streets to the injury of the parties whom he thus induced to purchase. The very words, "streets" and "lots," indicate the purpose and nature of the dedication. The land was then situated within 300 feet of the corporate limits of the city of Goldsboro, a growing town, and has since been by it absorbed, as was probably anticipated. One of the plaintiff's streets appears to have been a mere extension of Ashe Street. The dedication of these streets might have been recalled before any act of acceptance by the city, provided no rights had vested by the sale of lots fronting thereon, or of lots sold by him tributary thereto, as was the case in S. v. Fisher, 117 N.C. 733, but in this caseall the lots have been sold. The purchasers, buying after the opening of the streets and depending thereon for the enjoyment of their property, were entitled to their unrestricted use for all legitimate purposes, present and prospective. Having been taken within the corporate limits of the city of Goldsboro, they are subject to all the burdens and entitled to all the benefits of citizenship. Paying city taxes, they have     (354) asked for two of the greatest advantages of the city — water and lights — and this the city was preparing to give them but for the interference of the plaintiff. Such interference is without warrant in law and cannot be sustained upon any principle of equity.
The expressions, "urban" and "suburban" ways, are not in general use among our people. We generally say "street" and "road." If A. offers to sell a lot to B. and tell him that the vacant strip of land in front of it is a street, B. knows exactly what is meant, and acts accordingly. A. cannot be heard to say, long years afterwards, that by the word "street" he simply meant a "suburban way" and that his vendee, B., must rest content with the privilege of a countryman while bearing the burdens of a townsman. The use of a street in furnishing water and *Page 274 
light, which add so much to the comfort and convenience of the citizens, does not impose any additional servitude beyond those reasonably included in the dedication of all streets.
As the plaintiff is equitably estopped from denying to his vendees any use of the streets reasonably necessary to the use of the land he sold to them, he is equally estopped from denying to the city the right to furnish to his vendees what is so essentially necessary to their health and comfort or the lawful enjoyment of their property. That he is estopped as to his vendees scarcely needs citation of authority. Moose v. Carson, 104 N.C. 431, and cases therein cited: S. v. Fisher, 117 N.C. 733; Grogan v.Haywood, 4 Fed., 164.
The following quotations from Elliott on Roads and Streets are sustained by numerous authorities, on page 12: "A street is a road or public way in a city, town, or village." On page 14: "If an owner of land makes a plat of a city, or town, and refers to streets, he must be taken to mean public urban ways in all that the term implies. He sets apart, by such an act, the land indicated as a street to all the public uses to (355) which a public urban way may be properly appropriated. The easement thus created is determined by applying to the word `street' the significance usually assigned to it by law. If property in the line of a way designated as a street is acquired on the faith of the owner's act, he will not be permitted, as against the persons so acquiring the property, to defeat by his own act their right to have it regarded as a street, with all the usual appropriate incidents of such a public highway." On page 16: "The right of the public in a street is by no means confined to the surface of the way, and this all who set apart land for a street are conclusively presumed to know." On page 89: "An owner who makes a plat, on which spaces are left, indicating the dedication of roads or streets, and sells lots with reference to the plats, cannot recall his dedication, for he leaves the streets to be opened by the proper local authorities at such a time as the public interest may require, and of this the local authorities are the judges. It is for them to determine when the public interests demand that the ways as laid out on the plat shall be taken in charge and improved for public use, but the ways as to those who have purchased lots exist from the time of their purchase." On page 15: "It is a familiar rule, illustrated by a great throng of cases, that one who names a street in a deed conveying a town or city lot is held to mean a public urban way." In Mills on Em. Domain, sec. 56, the author says: "Streets may be used for pipes, etc., and the original compensation is supposed to cover damages for all such uses, and in case of a dedication of the street the owner is presumed to have contemplated such a use." In Warren v. GrandHaven, 30 Michigan, 28, Judge Cooley says: "The dedication of land to the purposes of a street must be understood *Page 275 
as made and accepted with the expectation that it may be required for other purposes than those of passage and travel merely, and that under the direction and control of the public authorities it is subject to be appropriated to all the uses to which village or city streets are usually devoted, as the wants or conveniences of the people may       (356) render necessary or important."
In spite of our population, we have no large cities, and therefore have fewer decisions upon municipal questions than some of the younger and smaller States with greater centers of population. Hence, authorities from other jurisdictions on these questions, as well as those relating to general mercantile and corporation law, are of great interest and value. However, upon other principles of older origin which have long received the earnest attention of the able jurists who have preceded us, and by repeated adjudications, directly or inferentially, have become embodied in the spirit of our laws and the genius of our people, we feel compelled to follow our own decisions, except for the gravest reasons. The rapid development of our civilization, with the changes wrought by the increasing and concentrating wealth of the age, and the wonderful discoveries in the arts and sciences, may force upon our attention new principles or, more often, the new application of old principles. But even in such cases we should endeavor to meet existing conditions rather by an expansion or modification of the settled policy of our decisions than by any hasty reversal or total change. Moreover, the decisions of other States are frequently so far affected by local statutes as to be of little value to us.
We think his Honor erred in commanding the board of aldermen to appoint an arbitrator, in view of the defendant's plea in bar. If the plaintiff is not entitled to recover at all, and we so hold, what is the use of an arbitrator? We think this comes under the rule of reference under the Code, in which it has been repeatedly held that where there is a plea in bar, no reference should be ordered until the plea is finally determined. R. R. v.Morrison, 82 N.C. 141; Neal v. Becknall, 85 N.C. 299; Leak v.Covington, 95 N.C. 193; Clement v. Rogers, ib., 250; Grant v. Hughes, 96 N.C. on p. 191; Royster v. Wright, 118 N.C. on p. 155.
In one respect this is a case to us of first impression. The     (357) plaintiff holds the fee in the naked street, without a foot of abutting property. So far from there being any allegation of injury to the abutting owners (a question which we are not now considering), it appears that the action of the city, of which the plaintiff complains, was taken for their benefit and at their request. The judgment of the court below is
Reversed. *Page 276
Cited: Mayo v. Comrs., 122 N.C. 16, 17, 25; Edgerton v. Water Co.,126 N.C. 97; Bank v. Fidelity Co., ib., 323; Austin v. Stewart, ib., 527;Hahn v. Heath, 127 N.C. 28; Kerr v. Hicks, 129 N.C. 144; Shankle v.Whitley, 131 N.C. 168; Davis v. Morris, 132 N.C. 436; Wadsworth v.Concord, 133 N.C. 593, 596; Hester v. Traction Co., 138 N.C. 291; S. v.Godwin, 145 N.C. 465; Bailliere v. Shingle Co., 150 N.C. 637; Water Co.v. Trustees, 151 N.C. 175; Jeffress v. Greenville, 154 N.C. 493; Sextonv. Elizabeth City, 169 N.C. 390.